ITEMID: 001-87741
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF SZTERGAR v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1954 and lives in Pécs.
5. The applicant's employer went into liquidation on 8 October 1991. On 14 December 1991 the applicant was dismissed from his job and he received 174,135 Hungarian forints (approximately 690 Euros) in severance pay. The applicant's further claims against his former employer were channelled into the ongoing liquidation procedure. Ultimately, the review bench of the Supreme Court awarded him HUF 124,480 (approximately EUR 494) in compensation in 1997, which, as far as it can be determined from the case file, was never paid to him. Because of his abovementioned pending and registered claim (hitelezői igény), he remained a “creditor” and, therefore, a party to the proceedings.
6. On 23 January 2006 the Baranya County Regional Court deleted the applicant's former employer from the Company Register. In April 2006 the Pécs Court of Appeal ordered the stay of the proceedings until the legal successor of the debtor joined the proceedings. The applicant appealed against this decision.
7. In October 2006 the Supreme Court quashed the order and remitted the case to the Court of Appeal. In January 2007 the Court of Appeal indentified the legal successor of the debtor and continued the liquidation proceedings which are still pending.
VIOLATED_ARTICLES: 6
